Taylor, J.
(dissenting). The plaintiff proved the cost of the repairs without objection. This was sufficient evidence of their *173value, particularly since there was no testimony in opposition. (Triangle Waist Co. v. Todd, 223 N. Y. 27.) Plaintiff also proved by a competent witness who had examined the automobile shortly before the collision and after, but not before, the repairs were made, that its depreciated value after the repairs was $100. This witness was not cross-examined nor disputed on this subject, so there was no “ controversy as to the manner in which the work was done ” nor “ as to the quality of the materials used,” a possibility likely to bring about injustice. (Ryan v. Lewis, 3 Hun, 429.) Thus plaintiff proved his total loss, as he was entitled to, under the correct rule of damages, to wit, the difference in value of the vehicle immediately before and immediately after the mishap.
The finding of amount of damages was based upon testimony not only ample, but the only testimony on the subject. I, therefore, vote for affirmance.
Judgment of Monroe County Court and of Rochester City Court reversed on the law and a new trial granted in the City Court, with costs in all courts to appellant to abide the event, unless the plaintiffs shall within ten days stipulate to reduce the damages awarded to the sum of thirty dollars and eighty-one cents as of the date of entry of judgment in the City Court, and further stipulating that the costs awarded on affirmance in the County Court be stricken out, in which event the judgment of the County Court and the judgment of the City Court are modified accordingly, and as so modified are affirmed, without costs of this appeal to either party.